Exhibit 10.26

 

LOGO [g718818001.jpg]

 

PERSONAL AND CONFIDENTIAL

September 16, 2013

John Hanson

1361 Bridgewater Lane

Long Grove, IL 60047

Dear John:

We are pleased to extend an offer to you to join Voyetra Turtle Beach, Inc.
(“VTB” or the “Company”) under the terms and conditions as stated below.

 

TITLE:    Chief Financial Officer REPORTING TO:    Juergen Stark, CEO START
DATE:    On or about 9/23/2013 COMPENSATION:    Your base salary will be
$350,000 annually, paid in bi-weekly intervals of $13,461.53 and subject to
applicable withholdings for FICA, state and federal tax. Your base salary will
not be reduced unless you and the Company mutually agree. PERFORMANCE BONUS:   

You will be eligible for a target Performance Bonus. Your target incentive is
initially 40% of base salary going to 50% of base salary once you have completed
your move to New York or San Diego. Your actual bonus will be based upon a
variety of factors including company performance, and your achieving specified
performance criteria to be established and approved with your manager. In the
event that changes are made to any of the Bonus Plans, the changes will apply to
you as they do other similarly situated employees of the Company.

 

Your 2013 bonus will be fixed at 100% payout prorated based on the portion of
2013 worked.

 

Payment of your bonus will be delivered according to the regular annual
incentive plan payout schedule. An annual bonus shall not be deemed earned by
you until the Company has determined your entitlement to such bonus and only if
you are employed by the Company at the time such bonus is payable in accordance
with the Bonus Plan and Company practices, except that if you are terminated by
the Company without Cause (as defined in the VTB Holdings, Inc. 2011 Equity
Incentive Plan) or by you for Good Reason, you will be paid a pro-rata bonus for
the fiscal year in which such termination occurs in the following fiscal year
based upon the average percentage of the applicable target bonuses received by
the management team.

EQUITY PARTICIPATION:    On the 30th day following the closing of the pending
transaction with Parametric Sound Corporation (“PAMT”), you will receive a stock
option grant of the number of shares of PAMT that 700,000 shares of VTB Holdings
Inc. Common Stock would have converted to in the transaction had they been
outstanding at that time with a strike price equal to the closing price of PAMT
stock on the trading day prior to the date of grant, 25% of which will vest on
the first anniversary of your start date with the Company, with the remainder
vesting ratably each month over the following three year period.

 

 

100 Summit Lake Drive Ste 100, Valhalla, NY 10595          Tel: 914.345.2255   
Fax: 914.345.2266    www.turtlebeach.com

 

LOGO [g718818001.jpg]

 

 

VACATION & SICK TIME:    You will be granted one week of paid vacation for each
consecutive three (3) months of employment (for a total of four weeks (20 days)
per year) and one paid sick day per two months of employment, subject to our
standard vacation and sick day “roll over” rules, which will be provided to you.
RELOCATION:    You agree to move to either New York or San Diego within 1 year
of your start date. Your relocation expenses will be covered per our existing
executive relocation plan. SEVERANCE/NOTICE:    In the event that your
employment is terminated by VTB without Cause (including following a change in
control of the Company), you will be entitled to continuation of your annual
salary for a period of six months. In the event that you decide to terminate
your employment, you agree to give VTB 30 calendar days notice. Any such payment
will be subject to and conditioned upon (a) your continuing compliance with the
“Voyetra Turtle Beach, Inc. Proprietary Information and Employment Agreement”
and (b) your signing a written waiver and release of any and ail claims against
the Company arising out of or relating to your employment with the Company
inform and substance reasonably satisfactory to the Company.
RESTRICTIVE COVENANTS:    Your employment agreement will contain non-compete,
non-solicit, confidentiality and other customary restrictive covenants
consistent with those contained in employment agreements for other employees.
REPRESENTATION:    You represent that you are free to accept employment with
VTB. POLICIES & PROCEDURES:    You will be required to comply with VTB policies
and procedures for employees, which include, among other things, your
obligations to comply with VTB rules regarding confidential and proprietary
Information and trade secrets, and to furnish accurate and complete information
to VTB in connection with your application for employment. CONFIDENTIALITY:   
You agree not to disclose the terms of this letter to anyone, other than to your
immediate family, your tax advisors and legal counsel, or as otherwise required
by law.

Good Reason means a material diminution in responsibilities; relocation more
than 35 miles from San Diego or Valhalla, NY; or any material breach of this
agreement by the Company.

We look forward to having you join the Company and anticipate a long and
mutually beneficial relationship.

Should you accept this offer and begin employment with the Company you retain
the right to resign without cause. There is no fixed duration for your
employment. In accepting this offer you acknowledge and agree that your
employment with the Company is at will and may be terminated by the Company at
any time, with or without notice, and for any or no reason. In accepting this
offer you acknowledge that, apart from this letter, there is not and shall not
be any written contract between you and the Company concerning this offer of
employment, and that this letter does not guarantee employment for any definite
or specific term or duration.

By signing and returning this letter you confirm that its contents accurately
summarize the current understanding between you and the Company and that you
accept and agree to the terms as stated above.

 

 

100 Summit Lake Drive Ste 100, Valhalla, NY 10595          Tel: 914.345.2255   
Fax: 914.345.2266    www.turtlebeach.com

LOGO [g718818001.jpg]

 

Sincerely,

Juergen Stark

Chief Executive Officer

 

Acknowledged & Agreed:    

/s/ John Hanson

     Date: 9-16-2013     John Hanson     

 

 

100 Summit Lake Drive Ste 100, Valhalla, NY 10595          Tel: 914.345.2255   
Fax: 914.345.2266    www.turtlebeach.com